Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 2, 5-11, 14-20 are pending in this Office Action.
Claims 1, 10 and 19 are amended.
Claims 3, 4, 12 and 13 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph T. Cygan (Reg. 50,937) on 6/10/2022.
The application has been amended as follows: 

(Currently amended)  A client-server computer system comprising:
a client-side application executing on a computing device, operative to communicate with a native application executing on the computing device to obtain and store a multi-media content file generated using the native application in a native content file format, wherein the multi-media content file is a user created multi-media content created by a user using the native application to create multi-media content comprising a tailored message from the user to the user’s intended recipient of a parcel, wherein the tailored message is not a shipping label and wherein the native application is not related to a shipping label;
a server comprising a server-side application operative to communicate with the client-side application by sending and receiving a plurality of data elements to and from the client-side application, respectively, where the client-side application provides a user interface for the server-side application, and operative to:
generate a first data element comprising sender data, recipient data, courier data from a shipping courier server comprising a courier tracking number, and data from the native application executing on the computing device, the first data element being associated with the parcel and with the multi-media content file;
receive a second data element and determine that delivery of the parcel associated with the first data element has occurred in response to receiving the second data element, thereby determining that delivery of the parcel associated with the courier tracking number contained in the first data element has occurred without accessing a courier tracking system provided by the shipping courier server;
transmit the multi-media content file in the native content file format to a recipient device identified by the recipient data in the first data element, in response to determining that delivery of the parcel has occurred; and
provide a link to the recipient device to access the multi-media content file on a remote computing device.  

(Original) The client-server computer system of claim 1, wherein the client-side application is further operative to:
control the native application to transmit the multi-media content file to the recipient computing device.

(Canceled) 


(Canceled) 


(Original) The client-server computer system of claim 1, wherein the server-side application is further operative to:
provide a link to the recipient device to access the multi-media content file on a social media server.  

(Original) The client-server computer system of claim 1, wherein the client-side application is further operative to:
access an email application executing on the computing device to obtain the courier tracking number without requiring user input.  

(Original) The client-server computer system of claim 1, wherein the client-side application is further operative to:
access an email application executing on the computing device to transmit the multi-media content file to the recipient computing device.

(Original) The client-server computer system of claim 1, wherein the client-side application is further operative to:
access a messaging application executing on the computing device to transmit the multi-media content file to the recipient computing device.

(Original) The client-server computer system of claim 1, wherein the client-side application is further operative to:
access a social media server to transmit the multi-media content file to the recipient computing device via a social media platform.


(Currently amended)  A method comprising:

communicating, by a client-side application, with a native application executing on a computing device to obtain and store a multi-media content file generated using the native application in a native content file format, wherein the multi-media content file is a user created multi-media content created by a user using the native application to create multi-media content comprising a tailored message from the user to the user’s intended recipient of a parcel, wherein the tailored message is not a shipping label and wherein the native application is not related to a shipping label;
generating, by a server-side application operative to communicate with the client-side application by sending a receiving a plurality of data elements to and from the client-side application, respectively, a first data element comprising sender data, recipient data, courier data from a shipping courier server comprising a  courier tracking number, and data from the native application executing on the computing device, the first data element being associated with the parcel and with the multi-media content file;
receiving a second data element and determining that delivery of the parcel associated with the first data element has occurred in response to receiving the second data element, thereby determining that delivery of the parcel associated with the courier tracking number contained in the first data element has occurred without accessing a courier tracking system provided by the shipping courier server;
transmitting the multi-media content file in the native content file format to a recipient device identified by the recipient data in the first data element, in response to determining that delivery of the parcel has occurred; and
providing, by the server-side application, a link to the recipient device to access the multi-media content file on a remote computing device.

(Original)  The method of claim 10, further comprising:

controlling, by the client-side application, the native application to transmit the multi-media content file to the recipient computing device.

(Canceled)  



(Canceled)  



(Original)  The method of claim 10, further comprising:

providing, by the server-side application, a link to the recipient device to access the multi-media content file on a social media server.

(Original)  The method of claim 10, further comprising:

accessing, by the client-side application, an email application executing on the computing device to obtain the courier tracking number without requiring user input.

(Original)  The method of claim 10, further comprising:

accessing, by the client-side application, an email application executing on the computing device to transmit the multi-media content file to the recipient computing device.

(Original)  The method of claim 10, further comprising:

accessing, by the client-side application, a messaging application executing on the computing device to transmit the multi-media content file to the recipient computing device.

(Original)  The method of claim 10, further comprising:

accessing, by the client-side application, a social media server to transmit the multi-media content file to the recipient computing device via a social media platform. 

(Currently amended) A non-transitory, non-volatile computer readable memory comprising: executable instructions for execution by at least a first processor and a second processor, that when executed cause the at least a first and second processor to:
communicate, by a client-side application executing on a first processor, with a native application executing on a computing device to obtain and store a multi-media content file generated using the native application in a native content file format, wherein the multi-media content file is a user created multi-media content created by a user using the native application to create multi-media content comprising a tailored message from the user to the user’s intended recipient of a parcel, wherein the tailored message is not a shipping label and wherein the native application is not related to a shipping label, and communicate with a server-side application executing a the second processor by sending and receiving a plurality of data elements to and from the server-side application, respectively;
generate, by the server-side application executing on the second processor, a first data element comprising sender data, recipient data, courier data from a shipping courier service comprising a courier tracking number, and data from the native application, the first data element being associated with the parcel and with the multi-media content file, where the client-side application provides a user interface for the server-side application;
receive a second data element and determining, by the server-side application, that delivery of the parcel associated with the first data element has occurred in response to receiving the second data element, thereby determining that delivery of the parcel associated with the courier tracking number contained in the first data element has occurred without accessing a courier tracking system provided by the shipping courier server; 
transmitting, by the server-side application, the multi-media content file in the native content file format to a recipient device identified by the recipient data in the first data element, in response to determining that delivery of the parcel has occurred; and
provide a link to the recipient device to access the multi-media content file on a remote computing device.  

(Original) The non-transitory, non-volatile computer readable memory of claim 19, wherein the executable instructions when executed, cause the first processor to:
control, by the client-side application, the native application to transmit the multi-media content file to the recipient computing device.  


Allowable Subject Matter
Claims 1, 2, 5-11, 14-20 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 9-12, filed 05/16/2022, have been fully considered and are persuasive.  
Therefore the 35 USC 103 rejection has been withdrawn.  
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 05/16/2022 are persuasive  (Remarks, pp. 9-12), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Uslontsev in view of Gillen and further in view of Zhao (not cited but indicated as relevant) teach various aspects of generating multi-media content for parcel delivery notifications, however the combination of references fails to teach the claim limitations as a whole. 
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1, 2, 5-11, 14-20 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458